ATTORNEY GRIEVANCE COMMISSION*                          IN THE
OF MARYLAND
200 Harry S. Truman Parkway  •                          COURT OF APPEALS
Suite 300
Annapolis, MD 21401          •                          OF MARYLAND

            Petitioner
                                                •       Misc. Docket AG
v.                                              •       No. 0012
                                                •       September Term, 2015
KATHRYN ANNE LANGE
                                              •         In the Circuit Court
                                              •         for Baltimore County
                                              •         Case No. 03-C-15-004636
            Respondent                        •
                                            ORDER

            Upon consideration of the Joint Petition for Disbarment by Consent filed herein

pursuant to Maryland Rule 16-722, in which Respondent admits she committed

professional misconduct in violation of Rules 1.15(a), 3.3(a)(1), and 8.400(b)(c) and (d) of

Maryland Lawyers' Rules of Professional Conduct and Maryland Rule 16-609, it is this

     21st      day of August       ,2015,

            ORDERED, that Respondent, Kathryn Anne Lange, be and she is hereby disbarred

from the practice of law in the State of Maryland; and it is further

            ORDERED that the Clerk of this Court shall remove the name ol Kathryn Anne

Lange from the register of attorneys in the Court and certify that fact to the Trustees of the

Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this

State in accordance with Maryland Rule 16-772 (d).



                                                         /s/ Lynne A. Battaglia
                                                         Senior Judge